Citation Nr: 1047000	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the reduction in the evaluation of the Veteran's service-
connected schizophrenia from 30 percent to noncompensable 
effective April 1, 1975 was clearly and unmistakably erroneous 
(CUE). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Counsel 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active service from February 1970 to October 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an unappealed December 1974 rating decision, the RO 
reduced the rating for the Veteran's schizophrenia from 30 to 
zero percent based on October 1974 VA examination findings.  The 
reduction was effective from March 1, 1975.

3.  Although it is shown that statutory or regulatory provisions 
extant at the time were misapplied, in the December 1974 rating 
decision, it is not shown that the correct facts were not before 
VA or that there was any error of fact or law in that decision 
but for which the outcome of the claim would have been manifestly 
different (i.e., the schedular rating would not have been 
reduced).


CONCLUSION OF LAW

The December 19, 1974, rating decision in which the RO which 
reduced the Veteran's disability rating from 30 percent to 
noncompensable for schizophrenia is not shown to involve CUE, and 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.105, 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that VA has a general duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Hence, no further discussion as to the VCAA is warranted.

CUE

An unappealed December 1974 rating decision reduced the schedular 
rating for the Veteran's service-connected schizophrenia from 30 
to zero percent.  As it was not appealed, that decision became 
final.  38 U.S.C.A. § 7105.  The Veteran and his representative 
allege that there was CUE in the decision in that notice of the 
reduction was not in compliance with governing regulations.  

Under 38 C.F.R. § 3.105(a), previous determinations that are 
final will be accepted as correct in the absence of CUE.  The 
Court has propounded a three-pronged test to determine whether 
there was CUE in a prior determination.  First, either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a determination 
that there was CUE must be based on the record and the law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).  Simply to claim CUE 
on the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due process," 
or any other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).

CUE is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

Under 38 U.S.C.A. § 3.105 (1974), the law that existed at the 
time of the prior adjudication in question, "The beneficiary 
will be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, and 
will be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at their 
present level."

Historically, it is noted that service connection for 
schizophrenia, was granted by a September 1971 rating decision 
and effective upon separation from service.  

In an October 1974 VA examination, the examiner noted that the 
Veteran had done well for the past three years.  He held a job, 
went to college for two years, had been married for three years 
with two children, had no significant family problems, had an 
adequate social life, had not required psychiatric treatment, had 
no hallucinations or thought problems.  Upon examination the 
Veteran was alert, oriented, and personable with appropriate 
affect, no loose association, logical and coherent thoughts, and 
no depression.  The diagnosis was patent schizophrenia, not 
currently psychotic.  

In a December 1974 decision, the RO stated that the psychiatric 
examination showed an improvement in his psychoses which was no 
longer shown to be compensable.  The decision reduced the 
Veteran's disability rating to noncompensable effective March 1, 
1975.  He was notified of the reduction in a letter dispatched by 
VA on January 2, 1975, with VA Form 21-6763 (Reduced Disability 
Compensation) included as an attachment.  The letter indicated 
that the reduction was effective March 1, 1975.  The letter was 
sent to the Veteran's last known address, Box 2061, Agana, Guam.  

Applying simple arithmetic, the number of days from the date of 
dispatch of the letter, January 2, 1975, to the effective date of 
the reduction, March 1, 1975 is 58 days (30 days in January plus 
28 days in February).  Thus, under 38 C.F.R. § 3.105 (1974), the 
Veteran was not properly notified of the reduction.  When a 
Veteran's disability rating is reduced without following the 
applicable regulations, the reduction is void ab initio.  Greyzck 
v. West, 12 Vet. App. 288 (1999).  Where a reduction is made 
without observance of law, although a remand for compliance with 
that law would normally be an adequate remedy, in a reduction 
case, the erroneous reduction must be vacated and the prior 
rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In this case, the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Furthermore, the error, had 
it not been made, would have manifestly changed the outcome at 
the time it was made.  Finally, the error was made based on the 
incorrect application of the law that existed at the time of the 
prior adjudication in question.  

The Veteran and his representative have argued that correct 
notice was not provided to the Veteran concerning his 60 day 
period between the reduction and its effective date.  The Board 
agrees with this argument.  Therefore, the Board concludes, and 
the record does establish, that there was CUE in the December 
1974 rating decision.




ORDER

The reduction in the evaluation of the Veteran's service-
connected schizophrenia from 30 percent to noncompensable 
effective March 1, 1975 was clearly and unmistakably erroneous 
(CUE), and the appeal is allowed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


